Citation Nr: 0614029	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-10 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for right genu recurvatum.

2.  Entitlement to a disability rating in excess of 
30 percent for left genu recurvatum.

3.  Entitlement to the restoration of a 20 percent disability 
rating for chronic sprains of the right ankle with Achilles 
tendonitis.

4.  Entitlement to the restoration of a 20 percent disability 
rating for chronic sprains of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to June 
1991.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to increased ratings for 
the bilateral knee disability, reduced the ratings for the 
bilateral ankle disability from 20 to 10 percent, and denied 
entitlement to a total rating based on individual 
unemployability (TDIU).  The veteran perfected an appeal of 
that decision.

In a July 2003 statement the veteran expressly withdrew his 
claim for TDIU.  Although his representative asserted in his 
April 2005 brief that the Board should, nonetheless, accept 
jurisdiction of that issue, the Board does not have 
jurisdiction of an issue if it has been withdrawn.  See 
Hanson v. Brown, 9 Vet. App. 29 (1996).  In addition, the 
evidence shows that the veteran has been successfully 
rehabilitated by the Vocational Rehabilitation and Counseling 
Service, in that he has been gainfully employed in a full 
time position since January 2004.  For that reason his claim 
for higher ratings does not incorporate the issue of 
entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  The Board finds, therefore, 
that the issue of entitlement to TDIU is not within its 
jurisdiction.


FINDINGS OF FACT

1.  Genu recurvatum of the right knee is not manifested by 
limitation of extension to 40 degrees or ankylosis of the 
joint.

2.  Genu recurvatum of the left knee is not manifested by 
limitation of extension to 40 degrees or ankylosis of the 
joint.

3.  The reduction in the disability rating for chronic 
sprains of the right ankle with Achilles tendonitis was in 
accordance with regulation and supported by evidence showing 
normal range of motion of the ankle, without objective 
evidence of instability.

4.  The reduction in the disability rating for chronic 
sprains of the left ankle was in accordance with regulation 
and supported by evidence showing normal range of motion of 
the ankle, without objective evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for genu recurvatum of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5256, 5261 (2005).

2.  The criteria for a disability rating in excess of 
30 percent for genu recurvatum of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5256, 5261 (2005).

3.  The criteria for restoration of a 20 percent disability 
rating for chronic right ankle sprains with Achilles 
tendonitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2005).

4.  The criteria for restoration of a 20 percent disability 
rating for chronic left ankle sprains are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Evaluation of the Bilateral Knee Disability

The veteran's service medical records show that he was 
separated from service as the result of a March 1991 Medical 
Evaluation Board that determined he was no longer qualified 
for service due to generalized ligament laxity, manifested by 
hyperextension of both knees.  In a January 1992 rating 
decision the RO granted service connection for genu 
recurvatum of both knees, each rated as 10 percent disabling 
under Diagnostic Code 5263.  The 10 percent rating then 
assigned is the maximum rating available under Diagnostic 
Code 5263, which pertains to genu recurvatum.  See 38 C.F.R. 
§ 4.71a (2005).

A VA medical examination in April 1992 revealed moderate, 
medial collateral ligament laxity in both knees, but no 
laxity in the cruciate ligaments, and that the veteran was 
able to extend both knees to -30 degrees.  In an October 1992 
rating decision the RO revised the diagnostic code under 
which the bilateral knee disability was rated, and assigned 
20 percent ratings under Diagnostic Code 5257.  That 
diagnostic code pertains to recurrent subluxation or lateral 
instability of the knee.  In an August 1995 rating decision 
the RO increased the ratings from 20 to 30 percent for severe 
disability under Diagnostic Code 5257.  The 30 percent 
ratings that have been assigned are the maximum ratings 
available under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a 
(2005).

In addition to the instability in the knees, the medical 
evidence shows that the veteran has mild degenerative changes 
in both knees.  Degenerative changes are rated as 
degenerative arthritis, which is evaluated based on 
limitation of motion.  In accordance with Diagnostic Code 
5261 for limitation of extension, a 40 percent rating applies 
if extension of the leg is limited to 30 degrees.  See 
38 C.F.R. § 4.71a (2005).  The medical evidence shows that 
the veteran can hyperextend both knees to -45 degrees.  The 
criterion for a higher rating based on limitation of 
extension is not, therefore, met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. 
§§ 4.40, 4.45 (2005).  The bilateral knee disability is 
manifested by pain with use, which results in limited 
endurance of the joints.  Diagnostic Code 5257, under which 
the knee disability is rated, is not based solely on 
limitation of motion and incorporates all of the functional 
limitations imposed by the disability.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).  As previously stated, the 30 percent 
ratings that have been assigned are the maximum ratings 
available under Diagnostic Code 5257, and the evidence does 
not show ankylosis of the joint to warrant consideration of 
Diagnostic Code 5256.  See Spencer v. West, 13 Vet. App. 376 
(2000).  For these reasons consideration of the functional 
limitations due to pain does not result in a higher rating.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  The evidence does not show that 
the criteria for a minimum rating under Diagnostic Codes 5260 
or 5261 based on limitation of motion are met.  The Board 
finds, therefore, that separate ratings are not warranted.

Increased ratings could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2005).  The evidence does not show that the bilateral knee 
disability has resulted in any hospitalizations.  Although 
the veteran was given disability retirement from his position 
with the United States Postal Service due to his knee 
disability, he has subsequently found gainful, full-time 
employment in a position that does not require extensive 
walking and heavy lifting.  The combined 50 percent rating 
that has been awarded for the bilateral knee disability 
contemplates significant impairment of the veteran's earning 
capacity.  The evidence does not show that there are 
circumstances that place this veteran in a different position 
from other veterans with a 50 percent rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  In short, there has 
been no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case for referral to the appropriate officials 
for consideration of an extra-schedular rating is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).
Restoration of 20 percent Ratings for the Bilateral Ankle 
Disability

In the March 2002 rating decision here on appeal the RO 
proposed reducing the ratings assigned for chronic sprains of 
the bilateral ankles from 20 to 10 percent, and the veteran 
appealed that finding.  His representative asserts that the 
rating reduction was not valid because the RO did not comply 
with the regulatory requirements for reducing a disability 
rating.

If a disability rating has been in effect for five years or 
longer, the requirements of 38 C.F.R. § 3.344 must be met 
before the rating may be reduced.  That regulation provides 
that prior to reducing a disability rating, the RO should 
review the entire record of examinations and the medical-
industrial history of the disorder to ascertain whether the 
recent examination is full and complete.  Examinations that 
are less full and complete than those on which payments were 
authorized will not be used as a basis of reduction.  Ratings 
for diseases that are subject to temporary or episodic 
improvement will not be reduced based on a single 
examination.  In addition, even though material improvement 
in the service-connected disability is clearly shown by the 
evidence, the RO must consider whether it is reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344 (2005).

In order to reduce a disability rating, the preponderance of 
the evidence must show that a reduction is warranted.  
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  If a rating 
reduction is effectuated without meeting the requirements of 
38 C.F.R. § 3.344, the rating reduction is void ab initio and 
will be set aside.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996).

The RO increased the disability ratings for the bilateral 
ankle disorder to 20 percent in August 1995 based on the 
results of a VA examination conducted in the same month.  
During that examination the veteran reported constant pain in 
the ankles that was worse in the mornings, and frequent 
twisting of both ankles with walking.  At that time he had 
been working at the Post Office for two years.  

On examination he was ambulatory without an assistive device, 
but wore bilateral elastic ankle supports.  There was no 
tenderness or swelling, and no pain on motion.  The range of 
motion of the left ankle was from 10 degrees of dorsiflexion 
to 45 degrees of plantar flexion.  The range of motion of the 
right ankle was from 10 degrees of dorsiflexion to 48 degrees 
of plantar flexion.  The normal range of motion of the ankle 
is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2005).  The range of 
motion of the left subtalar joint was from 10 degrees of 
eversion to 45 degrees of inversion.  That of the right ankle 
was from 7 degrees of eversion to 45 degrees of inversion.  
The examiner determined that the subtalar motion of both 
joints was excessive in comparison to what was normal.  The 
examination resulted in a diagnosis of hyperlaxity of the 
bilateral subtalar joints, which he found resulted in the 
increased possibility of injury to both ankles due to 
excessive inversion.

The veteran underwent an evaluation in the Physical Medicine 
and Rehabilitation Clinic in March 2000 due to his complaints 
of worsening knee and ankle pain over the previous two years.  
He did not then report chronic twisting of the ankles with 
walking.  An X-ray study of the ankles in February 2000 was 
negative.  He had stopped working at the Post Office in 
February 2000, and intended to return to school.

On examination his gait was stable.  There was tenderness 
over the medial aspect of the right ankle, but no evidence of 
swelling.  He had pain on eversion and inversion of the right 
foot, but no pain on the range of motion of the left foot and 
both ankles.  Muscle control of both ankles was normal, deep 
tendon reflexes were normal, and sensation was intact.  The 
examination resulted in an assessment of chronic bilateral 
ankle pain, with no finding of limitation of motion or 
excessive subtalar motion.

The veteran presented a private medical report documenting a 
June 2001 examination of the ankles.  At that time he 
complained primarily of knee pain, but also reported pain in 
the ankles.  He stated that he had had to stop working as a 
mail carrier due to bilateral knee, left shoulder, and ankle 
pain.  Physical examination revealed normal range of motion 
of the ankles.  The physician did not document any ligament 
laxity or excessive subtalar motion that might result in an 
ankle injury, and did not diagnose any ankle disability.

In the March 2002 rating decision the RO relied on the 
results of the March 2000 and June 2001 examinations, which 
were conducted more than a year apart, in determining that 
the functional limitations in the ankles did not warrant a 
rating in excess of 10 percent.  In accordance with 38 C.F.R. 
§ 3.326(b), any VA or private examination report may be 
relied on in lieu of a specific rating examination in 
determining the appropriate rating.  Although the veteran had 
been retired from the Post Office for more than a year when 
the June 2001 examination was conducted, he had been retired 
only a month when examined in March 2000.  Therefore the 
improvement did not depend on rest or limitation of 
activities, and may be expected to be maintained under the 
ordinary conditions of life.  See 38 C.F.R. § 3.344(a).

The ankle disability has been rated under Diagnostic Code 
5271 since service connection was granted.  That diagnostic 
code pertains to limitation of motion of the ankle and 
provides a 10 percent rating if the limitation is moderate, 
and a 20 percent rating if the limitation is marked.  
38 U.S.C.A. § 4.71a (2005).  

The physicians in March 2000 and June 2001 documented the 
range of motion of the ankles, as well as any additional 
functional limitations.  For that reason the March 2000 and 
June 2001 examinations were as full and complete as the 
August 1995 examination.  The latter examinations did not 
show ligament laxity or excessive subtalar motion that might 
result in an ankle injury, and therefore material improvement 
was clearly shown.  The RO correctly found that the complaint 
of pain in the ankles was properly compensated by 10 percent 
ratings for each ankle, in the absence of any actual 
limitation of motion, and reduced the ratings from 20 to 
10 percent.  

The veteran submitted a June 2002 report from his private 
physician in which the physician found that the veteran's 
bilateral ankle disability had not and would not improve.  
The physician indicated that he had reviewed a VA evaluation, 
but did not state which evaluation.  There is no indication 
that he reviewed all the evidence in the claims file, 
including the report of the August 1995 examination, to 
substantiate his opinion that there was no improvement in the 
ankle disability since the 20 percent ratings were assigned.  
In addition, he did not refer to any current clinical 
findings showing ligament laxity or excessive subtalar motion 
resulting in ankle instability.  For these reasons the 
opinion is not probative of whether the rating reduction was 
supported by the evidence.  Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (a medical opinion that is based on the 
veteran's medical history and unsupported by clinical 
findings is not probative).

For the reasons shown above the Board finds that the 
preponderance of the evidence shows that the bilateral ankle 
disability did not warrant 20 percent disability ratings as 
of the effective date of the rating reduction.  The Board 
further finds that the rating reduction was in accordance 
with 38 C.F.R. § 3.344.  The preponderance of the evidence 
is, therefore, against the appeal to restore the 20 percent 
ratings for chronic sprains of the bilateral ankles.
Development of the Claims

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claims, the RO notified him of the 
information and evidence needed to establish entitlement to a 
higher rating for the bilateral knee disability and to 
maintain the ratings assigned for the bilateral ankle 
disability in December 2003 and January 2005.  In those 
notices the RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claims.  

Although the notices were sent following the decision on 
appeal, the delay did not affect the essential fairness of 
the adjudication because the RO re-adjudicated the claims, 
based on all the evidence of record, after the notices were 
sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. April 5, 
2006).  Because entitlement to higher ratings has been 
denied, any question regarding the effective date is moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For these reasons there can be no failure-to-notify prejudice 
to the veteran.

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO has obtained his 
service medical records, and the VA and private treatment 
records he identified.  The RO also provided him multiple VA 
medical examinations.  He has not indicated the existence of 
any other evidence that is relevant to his appeal, and the 
Board concludes that all relevant data has been obtained for 
determining the merits of his claims.


ORDER

The claim of entitlement to a disability rating in excess of 
30 percent for right genu recurvatum is denied.

The claim of entitlement to a disability rating in excess of 
30 percent for left genu recurvatum is denied.

The appeal for restoration of a 20 percent disability rating 
for chronic sprains of the right ankle with Achilles 
tendonitis is denied.

The appeal for restoration of a 20 percent disability rating 
for chronic sprains of the left ankle is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


